

115 SRES 97 ATS: Authorizing the printing of a collection of the rules of the committees of the Senate.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 97IN THE SENATE OF THE UNITED STATESMarch 23, 2017Mr. Shelby (for himself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the printing of a collection of the rules of the committees of the Senate.
	
 That a collection of the rules of the committees of the Senate, together with related materials, be printed as a Senate document, and that there be printed 250 additional copies of such document for the use of the Committee on Rules and Administration.